Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The Finality of the Office Action issued 1/7/2021 is withdrawn.
2. Claims 1, 19, 21, 27, 28, 47 were amended by After-Final submission of 3/8/2021, which is herein indicated to be entered. Claims 4, 6-9, 11-12, 14-15, 17-18, 20, 22-26, 29, 32-34, 38-39, 41, 44-46 are canceled. Claims 30, 31, 42, 43 are withdrawn.
Claims 1-3, 5, 10, 13, 16, 19, 21, 27, 28, 35-37, 40, 47 are under consideration.

Claim Rejections - 35 USC § 103
3. (previous rejection, withdrawn) Claims 1-3, 5, 10, 13, 16, 35, 36, 37, 40 were rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US2013310443; previously cited) in view of Alvira et al. (EP2341068; previously cited).
Applicant contends: claim 1 has been amended.
In view of the claim amendments, the rejection is withdrawn.

EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney of record Patrick Waller on 3/19/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary)
The application has been amended as follows: 

Claim 43 is canceled.

Claims 1-3, 5, 10, 13, 16, 19, 21, 27, 28, 35-37, 40, 47 are allowable. Claims 30, 31, 42, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and II, as set forth in the Office action mailed on 3/19/2020, is hereby withdrawn and claims 30, 31, 42 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

30. (rejoined; currently amended) The rAAVrh.10 particle of claim 19, wherein the one or more mutations 

31. (rejoined; currently amended) The rAAVrh.10 particle of claim 19, wherein the one or more mutations 

37.  (currently amended) The rAAVrh.10 particle of claim 36, wherein the therapeutic protein is an antibody, a peptibody, a growth factor, a clotting factor, a hormone, a membrane protein, a cytokine, a chemokine, an activating or inhibitory peptide acting on cell surface receptors or ion channels, a cell-permeant peptide targeting intracellular processes, a thrombolytic, an enzyme, a bone morphogenetic protein[[s]], a nuclease or other protein used for gene editing, an Fc-fusion protein, or an anticoagulant.


Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: the capsid proteins as recited in claims 1, 47 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Claims 1-3, 5, 10, 13, 16, 19, 21, 27, 28, 30, 31, 35-37, 40, 42, 47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648